Citation Nr: 1621068	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-25 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bipolar disorder/manic depressive disorder.  

2.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected human immunodeficiency virus (HIV).  

3.  Entitlement to service connection for thrush, to include as secondary to service-connected human immunodeficiency virus (HIV).  

4.  Entitlement to service connection for staphylococcal skin infections to include as secondary to service-connected human immunodeficiency virus (HIV).  

5.  Entitlement to service connection for left ear hearing loss, to include as secondary to service-connected human immunodeficiency virus (HIV).  

6.  Entitlement to service connection for major depressive disorder (MDD), to include as secondary to service-connected human immunodeficiency virus (HIV).  

7.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.  

8.  Entitlement to an increased disability rating in excess of 30 percent for human immunodeficiency virus (HIV).  

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to November 1999.  

These matters come to the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's July 2014 VA Form 9 substantive appeal initially requested a hearing before the Board at a local RO (Travel Board hearing).  However, in September 2015, the Veteran's representative submitted a statement that the Veteran no longer desired a hearing before the Board.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bipolar disorder/manic depressive disorder; entitlement to service connection for hepatitis C, thrush, staphylococcal skin infections, and major depressive disorder (MDD), each to include as secondary to service-connected human immunodeficiency virus (HIV); entitlement to increased disability ratings for bilateral pes planus and HIV; and entitlement to a total disability rating based upon individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's current left ear hearing loss did not have onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest to a compensable degree within one year of active service.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claims within a November 2009 letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  

To the extent that the Board has remanded the Veteran's additional claims on appeal for further development, including to obtain outstanding VA treatment records, the Board finds no indication that such records have a reasonable possibility of helping to substantiate the Veteran's claim of entitlement to service connection for left ear hearing loss; therefore, they are not relevant to the claim and a remand of that issue is not warranted.  See Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010).  

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for left ear hearing loss.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, a review of the record does not reveal evidence establishing that the Veteran's left ear hearing loss first manifested during active service or that they have been continuous therefrom.  Moreover, with respect to the third factor above regarding a relationship of a current disability to service, the United States Court of Appeals for Veterans Claims has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274.  

The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his left ear hearing loss is associated with active service or his service-connected HIV infection.  Indeed, conclusory generalized statements regarding the nexus between a disability and service (or a service-connected disability) are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, a VA examination regarding the Veteran's claim of entitlement to service connection for left ear hearing loss is not warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim of entitlement to service connection for left ear hearing loss and, therefore, appellate review may proceed regarding that issue without prejudice to the Veteran.  


II.  Service Connection - Left Ear Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

For certain chronic disorders, including hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

The Veteran's service treatment records are negative for complaints, treatment, or diagnosis of left ear hearing loss.  An audiologic examination conducted at service enlistment in December 1995 documents a normal clinical evaluation of the Veteran's ears and puretone testing results which do not qualify as a hearing loss disability as defined by VA regulation.  Id.  The Veteran's concurrent report of medical history likewise did not report any ear problems or hearing loss.  Similarly, audiologic examinations in February 1998 and April 1999 also document puretone testing results which do not qualify as a hearing loss disability as defined by VA regulation.  Id.  Finally, a separation examination in August 1999 documents puretone testing results which do not qualify as a hearing loss disability as defined by VA regulation, and the Veteran's concurrent report of medical history does not report ear conditions or hearing loss.  Id.  

The absence of in-service evidence of a hearing loss disability during service is not fatal to the Veteran's service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Notably, while post-service private treatment records from June 2012 document the Veteran's sensorineural hearing loss, such records also clearly document that the Veteran's hearing loss had onset in 2009 due to vestibular labyrinthitis from an upper respiratory infection (URI).  

After consideration of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for left ear hearing loss.  

First, the Board notes that there is no probative evidence that left ear hearing loss first manifested during active service or within one year of service discharge; therefore, the regulations regarding presumptive service connection for chronic diseases are inapplicable.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Additionally, the private medical evidence of record clearly documents that the Veteran's hearing loss first manifested in 2009, a decade after discharge from active service, as a result of vestibular labyrinthitis from a URI.  As such, it is probative evidence which weighs against the Veteran's claim.  

While the Veteran's lay statements concerning his observable symptoms, such as hearing loss, are probative, see Layno, 6 Vet. App. at 470, they are less probative insofar as they attempt to diagnose left ear hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Thus, the question of whether the Veteran had a left ear hearing disability for VA purposes during active service or within one year of service discharge does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  Likewise, the question of whether the Veteran's current left ear hearing loss disability is related to his active service or to his service-connected HIV infection is a complex question which requires medical expertise that the Veteran is not shown to possess.  See Jandreau, supra.  Therefore, to the extent that the lay evidence of record asserts an etiological relationship between the Veteran's current left ear hearing loss and active service or his service-connected HIV infection, such statements are afforded little probative value.  

In sum, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss both as directly related to active service and as secondary to his service-connected HIV infection.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for left ear hearing loss, to include as secondary to service-connected human immunodeficiency virus (HIV), is denied.  




REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to afford the Veteran due process and to fulfill VA's duty to assist.  Specifically, VA must obtain current VA treatment records, obtain addendum opinions, and consider the intertwined TDIU claim.  

The most current VA treatment records within the claims file appear to be from May 2014.  However, subsequent correspondence from VA physicians received in April 2015 indicates that the Veteran received ongoing treatment for his HIV infection, bipolar disorder, and hepatitis C.  VA treatment records are deemed to be in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Veteran's ongoing VA treatment records are potentially relevant to his service connection and increased rating claims, such records from May 2014 to the present, including identified records regarding ongoing treatment for his HIV infection, bipolar disorder, and hepatitis C, must be obtained upon remand.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran was afforded a relevant VA examination in April 2010, after which the VA examiner opined that it was less likely than not that the Veteran's hepatitis C, staphylococcal skin infections, and oral candidiasis (thrush) were secondary to his HIV infection.  Notably, however, the Veteran subsequently submitted an August 2015 private opinion which related the Veteran's bacterial skin infections and thrush to his HIV infection.  Although a clear supporting rationale was not provided by the private physician, the opinion is probative evidence that such conditions may be related to the Veteran's service-connected HIV.  As such, addendum VA opinions must be obtained upon remand which properly consider and reconcile the August 2015 private nexus opinion, and provide a supporting rationale.  

Additionally, the most recent VA examinations regarding the Veteran's service-connected pes planus and HIV infection were provided in April 2010.  In light of the more than six years that have elapsed since the last VA examinations regarding such conditions and the Veteran's general assertions that such conditions have worsened in severity and warrant increased disability ratings, the Board concludes that new VA examinations are necessary to determine the current severity of his service-connected pes planus and HIV infection.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, the Veteran's TDIU claim is inextricably intertwined with his increased rating and service connection claims remanded herein, such that remand of his TDIU claim is also warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already associated with the claims file from May 2014 to the present.  All efforts to obtain outstanding VA treatment records must be clearly documented, including any negative response received.  

2.  Return the claims file to the April 2010 VA examiner, or an equally qualified examiner(s), for addendum opinions regarding the Veteran's claims of entitlement to service connection for bacterial skin infections and thrush, to include as secondary to his HIV infection.  The entire claims file, including a copy of this remand, must be made available to the examiner(s), and the examination report should include a review of such records.   All appropriate tests and studies should be accomplished, including a full VA examination if deemed necessary by the examiner(s), and all clinical findings with complete supporting rationales should be reported in detail.  

The examiner(s) should provide an opinion as to the following:  

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bacterial skin infections are proximately due to his service-connected HIV infection?  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bacterial skin infections have been aggravated by his service-connected HIV infection?  

(iii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's oral candidiasis (thrush) is proximately due to his service-connected HIV infection?  

(iv)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's oral candidiasis (thrush) has been aggravated by his service-connected HIV infection?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In providing the requested opinions, the examiner(s) should specifically consider, address, and reconcile the complete evidence of record, including the August 2015 private opinion which related the Veteran's bacterial skin infections and thrush to his HIV infection.  

3.  After completion of the above, schedule the Veteran for VA examinations to assess the current severity of his service-connected pes planus and HIV infection.  The entire claims file, including this remand, must be made available to the examiner(s), who must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically the examination reports should contain a detailed account of all manifestations and the current severity of the Veteran's service-connected pes planus and HIV infection.  A complete rationale for all opinions expressed should be provided.  

4.  After undertaking any additional development deemed appropriate as a result of the development above, including any further VA examinations warranted, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims, including his intertwined TDIU claim, in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


